Citation Nr: 1416173	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-36 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating greater than 10 percent for service-connected post-operative bone cyst, first metatarsal right foot, with residual callus formation.  

2.  Entitlement to service connection for right foot nerve damage.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1987.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran requested a Board hearing at the RO in conjunction with his August 2010 substantive appeal, but subsequently withdrew the hearing request in September 2011.  He reiterated his desire to withdraw his hearing request in statements received by VA in October, November, and December 2011, and January 2012.  Thus, the Veteran's request for a hearing is withdrawn.  38 C.F.R. § 20.704(e) (2013).  

The Board has not only reviewed the Veteran's physical claims file but also any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's service-connected post-operative bone cyst, first metatarsal right foot, with residual callus formation is manifested by pain and hyperesthetic behavior which most nearly approximates no more than moderate disability of the right foot.  

2.  The competent evidence does not establish that the Veteran has right foot nerve damage.  

3.  The Veteran is not rendered unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating greater than 10 percent for service-connected post-operative bone cyst, first metatarsal right foot, with residual callus formation have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.63, 4.71a, DC 5284 (2013).  

2.  The criteria for service connection for right foot nerve damage have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

3.  The criteria for TDIU have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA provided the required notice regarding the claims on appeal through letters sent to the Veteran in February and March 2009.  

The RO has obtained the Veteran's service treatment records, VA treatment records, hospital records from Ireland Army hospital, and lay statements of the Veteran and his girlfriend.  The Veteran was afforded a VA examination in October 2009 which addressed the current nature and severity of his claimed disabilities.  

The Veteran believes the October 2009 examination was inadequate; in a January 2012 statement, he described the examination as "riddled with errors", "inaccurate", and "unprofessional."  The Board notes that the Veteran has repeatedly alleged neglect and improper care regarding his in-service foot surgery, and that as a result, he reports a general mistrust of medical professionals.  The Board finds that the Veteran's accusation of unprofessional conduct by VA medical staff is simply not reflected within the record.  To the extent the Veteran challenges the October 2009 examination findings as inaccurate, his statement is insufficient to rebut the presumption that the VA examiner was accurately discharging his duties when conducting the examination and preparing the examination report.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir.2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties); Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir.2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties.").  

Additionally, the Veteran's representative has requested remand for a new examination based upon his assertion that the October 2009 VA examination is too old, and thus, inadequate to properly evaluate the Veteran's disability.  As discussed below, the Board finds there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected foot disability since he was last examined.  38 C.F.R. § 3.327(a) (2013).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The examiner obtained a history from the Veteran, reviewed the claims file and pertinent medical history, and made detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Further, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Thus, the Board finds the October 2009 VA examination to be adequate.  No further notice or assistance to the Veteran is necessary prior to adjudication of the issues on appeal.  




II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  

While the Veteran's entire history is reviewed when assigning a disability rating, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran filed his increased rating claim in January 2009; therefore, the relevant temporal period is from January 2008 to the present.  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  Id.  In this case, the evidence of record does not establish an additional, distinct time period in which the issue on appeal resulted in symptoms that warrant a staged rating.  

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's service-connected right foot disability is current rated as 10 percent disabling under Diagnostic Code (DC) 5284, which evaluates other foot injuries.  38 C.F.R. § 4.71a, DC 5284 (2013).  DC 5284 provides for the following disability ratings:  10 percent for moderate disability, 20 percent for moderately severe disability, 30 percent for severe disability, and a maximum 40 percent for actual loss of use of the foot.  Id.  

The words "moderate", "moderately severe", and "severe" are not defined in DC 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6 (2013).  

By analogy, the Board has considered that in the context of special monthly compensation, VA regulations define loss of use of a foot as "when no effective function remains other than that which would be equally well served by an amputation . . . [and] use of a suitable prosthetic appliance."  38 C.F.R. § 4.63 (2013).  The determining factor is the "actual remaining function of the . . . foot, whether the acts of . . .balance and propulsion, etc., . . . could be accomplished equally well by an amputation stump with prosthesis."  Id.  Conditions that will be considered as the loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent footdrop, accompanied by characteristic organic changes.  38 C.F.R. § 4.63(a)-(b).  

Based on the evidence of record, and as discussed below, the Board concludes that a rating in excess of 10 percent for the Veteran's service-connected post-operative bone cyst, first metatarsal right foot, with residual callus formation is not warranted at any time during the appeal period.  The pertinent evidence of record does not show that the Veteran's service-connected right foot disability is best characterized as moderately severe.  

The Veteran was most recently afforded a VA examination in October 2009.  The examiner reviewed the Veteran's claims file and medical history in addition to obtaining a history from the Veteran.  He noted the 1987 foot surgery performed during the Veteran's active service, which consisted of an exostectomy at the first metatarsal cuneiform joint of the dorsum of the foot performed under local anesthesia.  

The Veteran reported symptoms including pain which has gradually gotten worse since foot surgery and which limits his activity.  He reported daily baseline pain mostly on the right midfoot, but also throughout the entire right foot, partially alleviated by elevation, weightbearing avoidance, and ibuprofen medication, and at a level of 9/10, even after the examiner emphasized that 10/10 would be "the worse pain you could ever experience."  The Veteran stated that he tries to avoid wearing shoes due to the pain it causes but denied a history of neoplasm, loss of bladder or bowel control, or diabetes.  He also reported paresthesia-type symptoms of numbness and tingling through the dorsum of his foot ever since the 1987 foot surgery.  The Veteran stated he last worked in October 2001 as a part-time security officer and reportedly had to quit because of foot and back pain, including the boots required as part of the uniform which aggravated his foot.  

Upon physical examination, the Veteran presented with a limp favoring his right leg, but he did not walk with a broad-based or unsteady gait.  Focused examination of the right foot showed mild callus under the right first metatarsophalangeal (MTP) joint with no open sores and well-perfused skin with good capillary refill.  There was no grossly abnormal midfoot or significant bump or exostosis.  The examiner noted a mild prominence over the first metatarsal/medial cuneiform joint dorsally.  Any palpation of the toes, foot, ankle, or tibia caused the Veteran to pull away; he reported that it was painful and he was afraid to be touched.  The examiner noted these pain behaviors as positive Waddell signs.  Ankle range of motion findings included dorsiflexion 0 to 5 degrees, plantarflexion 0 to 15 degrees, inversion 0 to 5 degrees, and eversion 0 to 5 degrees.  Toe range of motion showed flexion of all MTP joints 0 to 10 degrees and extension 0 to 10 degrees.  There was no evidence of flat foot, high arch, or abnormal weightbearing.  The examiner noted his hindfoot was in 2 or 3 degrees of valgus, which was supple and passively correctible, and the Veteran did not seem to have hallux valgus.  There was no functional impairment due to pain, pain on repetitive motion, fatigue, weakness, lack of endurance, or incoordination.  Range of motion during flare-ups was not addressed as the Veteran reported he was at his baseline and he did not report any current or specific flare-ups.  

X-rays of the Veteran's right foot showed very mild degenerative change at the medial cuneiform first metatarsal joint with mild osteophyte off the cuneiform and first metatarsal dorsally.  Otherwise, the examiner noted normal foot radiographs.  

The examiner diagnosed mild degenerative joint disease of the joint of the first metatarsal and medial cuneiform of the right foot, with no objective residuals of his prior cyst excision.  He opined that the Veteran's right foot examination discussed above is not consistent with mild degenerative joint disease of the first metatarsal cuneiform joint, or even with exostoses of that joint.  He noted that exostoses, or bone spurs, are a normal part of the degenerative joint disease or osteoarthritic process, and the Veteran does not have severe degenerative joint disease.  

Throughout the relevant temporal period, VA treatment records reflect the Veteran's complaints of pain, sensitivity, and numbness in his right foot.  In March 2009, the Veteran visited the emergency room and reported chronic right foot pain and intermittent tingling in his right foot.  He was referred for a podiatry consultation and discharged with a two week prescription for anti-inflammatory ibuprofen.  The ER note also documents a plan to consider a nerve pain medication if treatment with anti-inflammatories was unsuccessful.  

An April 2009 podiatry note documents the Veteran's consistent reported history regarding his foot injury and symptoms of pain and tingling in the right foot.  X rays showed exostosis of the first metatarsal cuneiform of the right foot.  The podiatrist also assessed neuropathy secondary to the exostosis and recommended surgery to remove the exostosis.  

A July 2009 note records that the podiatrist renewed the Veteran's prescription for ibuprofen but lowered the dose and indicated that the Veteran needed to be seen in person before further medication renewals.  

An August 2009 addendum documents the Veteran's report that he is not ready for another foot surgery and his request for a renewed prescription; he reported that he has been using over the counter ibuprofen for years but the prescription provides some financial assistance.  The treatment records again note that the podiatrist wanted to see the Veteran before further prescriptions were provided, but the Veteran was resistant.  

Additional x-rays in October 2009 confirmed mild degenerative changes in the IP joint of the great toe.  In November 2009, the Veteran again requested a prescription for ibuprofen to avoid purchasing it over the counter.  Despite his numerous request, the podiatrist would not renew the prescription due to concerns of kidney and GI problems from long-term use of the anti-inflammatory medication.  The Veteran was referred to a primary care physician or pain clinic.  

The medical evidence, including VA treatment records and the October 2009 VA examination, does not show that the Veteran's right foot disability more closely approximates a moderately severe disability.  

The Board has considered the lay statements of the Veteran and his girlfriend.  The Veteran has consistently reported pain, sensitivity, and numbness in his right foot.  His girlfriend provided statements recounting the Veteran's descriptions of his symptoms and her observation of the Veteran's foot sensitivity.  Such lay statements are competent, to the extent that they report things observed or experienced through one's senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board must consider all lay and medical evidence, and in this case,  examination findings from October 2009 fail to show that the Veteran's disability warrants a rating in excess of 10 percent.  

In reaching this conclusion, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain experienced by the Veteran, the Board finds that an increased rating for moderately severe disability based on limitation of motion is not warranted.  See 38 C.F.R. § 4.40.  The VA examiner indicated there were no objective residuals of the prior cyst excision.  He did not indicate that the Veteran had functional impairment and the VA examinations and treatment records do not show that the Veteran has muscle atrophy or ankylosis of his right foot.  Accordingly, the criteria for a rating in excess of 10 percent due to moderately severe disability have not been met.  38 C.F.R. § 4.71a, DC 5284.  

For these reasons, the Board finds that the criteria for a rating in excess of 10 percent for post-operative bone cyst, first metatarsal right foot, with residual callus formation have not been met for any period on appeal.  

Also considered by the Board is whether referral is warranted for an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2013).  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

The Board finds that the symptomatology and level of disability resulting from the Veteran's service-connected right foot disability are contemplated by the schedular criteria.  His manifestations include pain and hyperesthetic behavior, with no objective residuals noted upon VA examination.  Indeed, the schedular criteria contemplate greater levels of disability than those suffered by the Veteran, including more severe injury to the foot under DC 5284.  As such, the first step of the analysis is not satisfied favorably to the Veteran and the Board therefore declines to remand the issue for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.  

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Evidence, however, must be competent evidence in order to be weighed by the Board.  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Board is also charged with the duty to assess the credibility and weight given to evidence.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran contends that he sustained nerve damage to his right foot as a result of surgery performed during active service and reports symptoms including severe pain, sensitivity, and nerve damage since the surgery in 1987.  

The most probative evidence shows that the Veteran does not currently have right foot nerve damage.  The October 2009 VA examination report does not indicate that nerve damage is present in the Veteran's right foot.  The examiner found that "some damage to the superficial nerves of the dorsum of the foot could have been caused by his surgery", but he could not speculate about what, if anything, may have been damaged in the surgery as he was not personally present.  Importantly, however, the examiner also opined that any such superficial nerve damage would not cause the Veteran's hyperesthetic behavior displayed upon examination.  He noted that the Veteran's sensory examination was inconsistent depending on whether his eyes were open, during which time he was hyperesthetic and displayed pain behaviors, or closed, when he did not know whether or not the examiner was touching his foot.  The Veteran also pulled away when the examiner touched his lower leg or heel, which the examiner reported would "certainly" not have been affected by his "minor" foot surgery over 20 years previously.  Therefore, he opined that the examination and complaints in the regards to the Veteran's right foot are not caused by or a result of his service connected first metatarsal medial cuneiform exostectomy.  

The Board finds the October 2009 VA examination findings discussed above to be highly probative.  The VA medical opinion is based on sufficient facts and data, is the product of reliable principles and methods, and the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran's reported neurological symptoms as documented within the October 2009 examination report were inconsistent with physical examination, and thus, diminish his credibility with regard to those reported symptoms.  See Caluza, 7 Vet. App. 498.  

Service treatment records and hospital records from the time of the Veteran's foot surgery do not show treatment for or diagnosis of nerve damage to the right foot.  

VA treatment records do contain an April 2009 podiatry note which contains an  assessment of neuropathy secondary to the Veteran's right foot condition.  However, the Board notes that there is no supported rationale provided; thus, it appears that the assessment of neuropathy is based upon the Veteran's own reported symptoms, which have been found to be of low probative value due to the Veteran's diminished credibility, as discussed above.  Additionally, while the Veteran is competent to state that he has observable symptoms, such as pain and sensitivity, he is not competent to render a medical diagnosis of nerve damage, which is internal and not observable to the layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board, therefore, affords more probative weight to the October 2009 examination, which was thorough, contains adequate rationale, and documents no objective residuals of the Veteran's right foot condition.  The weight of the medical evidence is therefore against the Veteran's lay assertions that he has nerve damage of the right foot.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of evidence is against a finding that the Veteran has a current disability consisting of right foot nerve damage.  Accordingly, the claim of service connection for must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  TDIU

A total disability rating for compensation based on individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  

The Veteran is service-connected for an adjustment disorder disability rated at 30 percent since February 2009, lumbosacral strain rated at 20 percent since July 1997, and post-operative bone cyst, first metatarsal right foot, with residual callus formation from March 1992 rated as 10 percent disabling.  His combined rating is 50 percent.  38 C.F.R. § 4.25 (2013).  

The Board finds that Veteran has not met the schedular criteria for the grant of TDIU at any time during the period on appeal.  Specifically, at no time has any disability been rated at 40 percent or more.  See 38 C.F.R. § 4.16(a).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unemployable by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

The Veteran has submitted numerous statements asserting that he is unemployable due to pain from his back and foot disabilities.  Also of record is the Veteran's November 1987 submission of two letters from employers who reported they could not employ the Veteran due to his back and foot injuries.  

The October 2009 VA examiner opined that the amount of degenerative change to his right foot and the fact that he is status post exostectomy should not pose significant vocational limitations.  The examiner noted that many patients with much more severe arthritis of the foot and elsewhere are able to hold jobs, whether they are sedentary or active, and that a sedentary position would not aggravate the Veteran's foot.  The Veteran reported at least partial relief of his foot pain by elevation and avoiding weightbearing, and the examiner noted that there are jobs that can be performed without significant walking or weightbearing on the right foot.  The Veteran also reported some relief of his back pain by sitting, and the examiner opined that a sedentary or office positive that avoided lifting, bending, or twisting would be reasonable for the Veteran's condition.  

Based on the foregoing, the Board concludes that the Veteran service-connected disabilities do not render him unemployable, and thus referral to the Director of VA Compensation and Pension Service for extra-schedular consideration, pursuant to 38 C.F.R. §4.16(b) , is not warranted. 

The Veteran insists that he is unemployable due to the effect of his low back and foot disabilities.  He reported in February 2009 that he left his last two employers, the Postal Service in 1997 and a security company in 2002, due to problems executing his job duties because of his back and foot.  His jobs were as a mail handler and a security guard, which do not appear to be sedentary in nature.  

The two letters from employers who reported they could not employ the Veteran due to his back and foot injuries likewise lack competence to determine the overall functional and occupational impact of his service-connected disabilities.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  Indeed, the question regarding a TDIU claim is not whether the Veteran can obtain employment, but whether he is capable of performing physical and mental acts required by employment.  See Van Hoose, 4 Vet. App. 361 (1993).  

Here, the Board finds the October 2009 VA examiner's opinion to be exceptionally probative that the Veteran's service-connected disabilities alone do not preclude him from securing and following a substantially gainful occupation.  The examiner's opinion was based on a physical evaluation of the Veteran, with the opportunity to solicit and consider the Veteran's lay statements regarding his employment history.  The examiner recognized the Veteran's reports of painful symptomatology; nevertheless, the examiner, based on his own expert assessment, determined that the Veteran's service-connected disabilities did not prevent substantially gainful employment.  The evidence discussed above clearly shows that the Veteran was able to maintain some level of physical activity, and was capable of sedentary employment.  

Moreover, the Veteran's education background indicates that he would be capable of some form of sedentary employment.  The Veteran used the VA vocational rehabilitation program to attend and graduate from the Madison Area Technical College with a degree in finance.  He completed the program in May 2001.  This degree is entitled to great probative value as to whether sedentary employment is consistent with the Veteran's educational and vocational background.  

On review of the whole record, the Veteran's college degree in finance and his retained physical capacity to work in sedentary employment outweigh the evidence in favor of the claim.  The Veteran has not explained how his service-connected disabilities prevent sedentary employment.  The Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  The Board concludes that criteria for TDIU have not been met during any period on appeal.  As such, the Board finds that the preponderance of the evidence is against the Veteran's TDIU claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased disability rating greater than 10 percent for service-connected post-operative bone cyst, first metatarsal right foot, with residual callus formation is denied.  

Entitlement to service connection for right foot nerve damage is denied.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.  




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


